Sala Especial de Verano integrada por el
Juez Presidente Señor Andréu García
y los Jueces Asociados Señores Negrón García, Hernández Denton y Corrada Del Río.
RESOLUCIÓN
Por los fundamentos expuestos en nuestra Opinión de 31 de julio de 1995, dictamos sentencia en este caso para revocar la resolución emitida por el Tribunal de Primera Instancia, Sala Superior de Carolina, mediante la cual dicho tribunal se negó a anular la venta judicial del inmue-ble que es objeto de este recurso. Falcón Padilla v. Maldonado Quirós, 138 D.P.R. 983 (1995).
Cuando así resolvimos establecimos la norma de que “en los casos cuando una parte haya sido emplazada por edictos a tenor con la Regla 4.5 de Procedimiento Civil, [32 L.P.R.A. Ap. III], por razón de que no pudo ser localizada en su última dirección conocida y se desconoce su paradero, dicha parte deberá ser notificada de la sentencia recaída en rebeldía por falta de comparecencia mediante la publi-cación de edictos, es decir, de la misma forma como fue notificada de la demanda en su contra”. Falcón Padilla v. Maldonado Quirós, supra, pág. 993.
Al solicitar la reconsideración de nuestra sentencia, la *98parte recurrida aduce que dicha norma tiene el efecto de alterar la disposición de la Regla 65.3(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, que exige al secretario remitir copia de la notificación del archivo de la sentencia a la última dirección conocida de la parte en rebeldía por su falta de comparecencia.
Debe de quedar claro que cuando una parte en rebeldía, que nunca haya comparecido al pleito, fue notificada de la demanda mediante el emplazamiento por edictos al am-paro de la Regla 4.5 de Procedimiento Civil, supra, por no haberse podido localizar en su última dirección conocida, la notificación del archivo de la sentencia deberá ser hecha de igual forma, esto es, mediante la publicación de edictos. Se requerirá, además, el envío por el secretario de copia de la sentencia a la última dirección conocida de dicha parte, según lo exige la mencionada Regla 65.3(b) de Procedi-miento Civil, supra.
Atendidos los fundamentos en que se apoya, a la refe-rida moción de reconsideración, no ha lugar.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General